CONTINUATION OF BOX 7 and BOX 12
 Appellant’s arguments, filed 04/20/2022 have been carefully considered but remain unpersuasive.  Contrary to the assertion, each and every limitation of independent claim 1 and dependent claims 2-5 and 8-22 is taught by Sengupta as further evidenced by Reagan-Shaw. Regarding Appellant’s assertion that Sengupta provides no more than a general teaching of compounds to use to treat cancer metastasis with a by administering a compound of Formula (I), and a skilled artisan would have to pick and choose from the teachings of Sengupta in order to arrive at the claimed methodology, the examiner does not agree. 
 The treatment of patients comprising metastatic tumors by administering platinum containing compounds of Formula (I), such as the elected compound 25, in order to inhibit tumor growth in said subject is embodied in Sengupta ([0067], [0122]-[0124], [0134-0136], page 25). Sengupta additionally discloses that said therapeutic regimen is effective at treating cancers of the cervix and ovaries in said patients, which reads on the limitation of claims 10 and 22 ((0122]- [0124], [0135-0136]). Administration of said compounds in a dose of 5-10 mg/kg to treat neoplastic disorders in human patients is embodied in the methodology of Sengupta, which corresponds to a therapeutically effective dose of 185-370 mg/m2 to said human neoplastic patient and reads on the limitation of the instant claims. (Sengupta: [0127], [0129], [0164]; Table 1 of Reagan-Shaw).
Appellant is reminded of MPEP 2131.02 wherein a reference disclosure can anticipate a claim if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted). 
In the instant case, the treatment of cancer comprising administering the disclosed elected compounds in the disclosed therapeutically effective amount is embraced within Sengupta (([0067], [0122]-[0124], [0134-0136], page 25, claims 1, 28-30). Coupled with the fact that Sengupta explicitly contemplates that the treatment of metastatic cancers comprising administering the disclosed compounds, a skilled artisan would have immediately envisaged the treatment of metastatic cancer in a subject comprising the administration of a compound of Formula (I).  
Regarding the limitation wherein the administration of 185-370 mg/m2 dose of compound 25 induces immune memory in the metastatic cancer patient, enhances the expression of immunoglobulin kappa C (claim 14), induces the immune memory in the metastatic cancer patient through immunopotentiating molecules (claims 15-16, 19-21) or triggers a humoral response through B-cells in the metastatic cancer patient (claims 17-18), although said properties are not explicitly described in the cited prior art of Sengupta., the compound (compound 25), the active step of administration (intravenous administration), the dose (185-370 mg/m2) and the patient (a subject comprising metastatic tumors) are identical to that of instantly claimed. Therefore, the property of compounds of Formula (I) to yield the functional results in the metastatic cancer patient embraced in the instant claims must necessarily be present in the prior art methodology of Sengupta because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agent, compound 25), and the composition is used in the same manner (i.e., administered in the same manner to the same metastatic cancer patient in the same therapeutically effective amount), the properties that Applicant discloses and/or claims must necessarily be present. Furthermore, as stated in MPEP 2112.02, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered anticipated by the prior art device.” In the instant case, Applicant has not rebutted this finding with objective evidence that the administered therapeutically effective amount in the methodology of Sengupta above does not induce the immune responses embraced in the claims. Thus, the claims fail to patentably distinguish over the state of the art as represented by anticipation over Sengupta as evidenced by Reagan-Shaw. For these reasons above, it is believed that the rejection is proper within the meaning of 35 U.S.C. 102 and rendered the claimed invention as anticipated.  



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628